Case 2:20-cv-13014-GAD-DRG ECF No. 59-3, PagelD.842 Filed 03/17/21 Page 1 of 6

EXHIBIT B
ee" Case 2:20-0v-13014-GAD-DRG ECF N8"S8-S PARIS" Filed 03/17/21 Page 2 of 6

From: secretarywhitesman@aol.com,
To: celestemdunnple@gmail.com, secretarywhitesman@aol.com, rstowers@plunkettcooney.com,
Subject: Sanders v Genesee County, et al
Date: Fri, Feb 19, 2021 3:06 pm
Attachments: Rule 26(f) Report.docx (31K)

 

Dear Ms. Dunn and Ms. Stowers:
Attached is a draft of a proposed Rule 26 agreement. Please fill in the areas that pertain to you and return to my office,
Relatedly, I have available the following dates for depositions:

March 9, 2021

March 10, 2021
March 12, 2021
March 24, 2021
March 26, 2021

Please advise which dates work. I intend to begin with Plaintiff and Officer McCallum. There may be others.
With thanks,
Barney Whitesman

Barney R. Whitesman
Lawyer

1121 S. Grand Traverse
Flint, MI,

(810) 239-1430

(616) 430-1778
Wwww.whitesman.com

 

Confidentiality Notice: The information contained in this electronic message is intended only for the personal and confidential use of the designated recipients
named above and may contain confidential and/or legally privileged information. Any unauthorized review, use, disclosure, or distribution of this communication
is expressly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy any and all copies of the original message.

https://mail.aol.com/webmail-std/en-us/PrintMessage
262921 Case 2:20-cv-13014-GAD-DRG ECF Bro bers mayen Bam’* Filed 03/17/21 Page 3 of 6

From: secretarywhitesman@aol.com,
To: celestemdunnplc@gmail.com, secretarywhitesman@aol.com,
Cc: rstowers@plunkettcooney.com,
Subject: Re: 26f Report- with Dunn changes
Date: Mon, Mar 1, 2021 2:49 pm

 

Dear Ms. Dunn:

Given the delay in your response to my proposed Rule 26 report, your revisions having just been provided this afternoon,
the production date of today will not work. I propose March 15, 2021 for the initial disclosures. Further, there are several
bootstrapping, self-serving statements which you inserted to which I cannot agree and which were not mentioned during
our conference.

I will send you a revised Rule 26 report by the end of the week. I would appreciate a far more prompt reply from you so as
to avoid the need for further revisions and delay.

You have not provided any discovery and you have not provided any dates for your client's deposition, notwithstanding
that you received discovery as you allege in your pending motions. I will anticipate receiving your discovery by March 15,
2021. Any additional discovery to which you are entitled will also be provided by me by that date. However, I am
requesting proposed dates for Mr. Sanders’ deposition this week.

With thanks,
Barney Whitesman

Barney R. Whitesman
Lawyer

1121 S. Grand Traverse
Flint, MI,

(810) 239-1430

(616) 430-1778
Wwww.whitesman.com

 

Confidentiality Notice: The information contained in this electronic message is intended only for the personal and confidential use of the designated recipients
named above and may contain confidential and/or legally privileged information. Any unauthorized review, use, disclosure, or distribution of this communication
is expressly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy any and all copies of the original message.

-----Original Message-----

From: Celeste Dunn <celestemdunnplc@gmail.com>

To: Barney Whitesman <secretarywhitesman@aol.com>; Rhonda Stowers <rstowers@plunkettcooney.com>
Sent: Mon, Mar 1, 2021 1:57 pm

Subject: 26f Report- with Dunn changes

Dear counselors,

ais please find my changes to the 26f disclosures. | can accept all changes and file the document, please advise
otnerwise.

Mr. Whitesman- | don’t have any disclosures from you and yet your proposal has that disclosures were provided- was that
a typo or did you put something in the mail that | didn’t receive? Please advise.

Given what has transpired, | believe more time will be needed for discovery and cut off dates- | noted that accordingly.

Thank you,
Celeste Dunn

https://mail.aol.com/webmail-std/en-us/PrintMessage 1/4
3/16/2021 Case 2:20-cv-13014-GAD-DRG ECF NcSbypst mayen eas" Filed 03/17/21 Page 4 of 6

From: secretarywhitesman@aol.com,
To: celestemdunnplc@gmail.com, secretarywhitesman@aol.com, rstowers@plunkettcooney.com,
Subject: Re: 26f Report- with Dunn changes
Date: Mon, Mar 1, 2021 4:21 pm

Dear Ms. Dunn:

For the reasons set forth in my below email, the Rule 26 Report is not ready for submission and I do not agree to it. I will
forward a revised report for your approval later this week. In the meantime, please provide my office with proposed dates
for the deposition of your client by the end of this week.

With thanks,
Barney Whitesman

Barney R. Whitesman
Lawyer

1121 S. Grand Traverse
Flint, MI,

(810) 239-1430

(616) 430-1778

Confidentiality Notice: The information contained in this electronic message is intended only for the personal and confidential use of the designated recipients
named above and may contain confidential and/or legally privileged information. Any unauthorized review, use, disclosure, or distribution of this communication
is expressly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy any and all copies of the original message.

-----Original Message-----

From: Celeste Dunn <celestemdunnplc@gmail.com>

To: Barney Whitesman <secretarywhitesman@aol.com>

Cc: rstowers@plunkettcooney.com <rstowers@plunkettcooney.com>
Sent: Mon, Mar 1, 2021 3:07 pm

Subject: Re: 26f Report- with Dunn changes

Mr. Whitesman-

The document | provided should be submitted as is. Unless you want to make changes to your positions, this is a 26f
disclosure statement- we don’t have to agree on everything. You don’t get to change my changes.

Let's be clear, your clients have not provided any disclosures, let alone Rule 26 initial disclosures as you represented.
This is about putting in place a Rule 26 status plan. Once this is submitted to the judge, the judge decides how we will
move forward on discovery.

The 26f status plan is ready and should be submitted. My disclosures will be submitted today as contemplated.

Thank you,
Celeste Dunn

On Mar 1, 2021, at 2:49 PM, Barney Whitesman <secretarywhitesman@aol.com> wrote:

Dear Ms. Dunn:

Given the delay in your response to my proposed Rule 26 report, your revisions having just been provided
this afternoon, the production date of today will not work. I propose March 15, 2021 for the initial
disclosures. Further, there are several bootstrapping, self-serving statements which you inserted to which I
cannot agree and which were not mentioned during our conference.

I will send you a revised Rule 26 report by the end of the week. I would appreciate a far more prompt reply
from you so as to avoid the need for further revisions and delay.

https://mail.aol.com/webmail-std/en-us/PrintMessage 41/2
96/2021 Case 2:20-cv-13014-GAD-DRG _ ECF Rfo?®b8ers" wayeHns Bass Filed 03/17/21 Page 5 of 6
You have not provided any discovery and you have not provided any dates for your client's deposition, _
notwithstanding that you received discovery as you allege in your pending motions. I will anticipate receiving
your discovery by March 15, 2021. Any additional discovery to which you are entitled will also be provided by
me by that date. However, I am requesting proposed dates for Mr. Sanders' deposition this week.

With thanks,
Barney Whitesman

Barney R. Whitesman
Lawyer

1121 S. Grand Traverse
Flint, MI,

(810) 239-1430

(616) 430-1778

www. whitesman.com

Confidentiality Notice: The information contained in this electronic message is intended only for the personal and confidential use of the
designated recipients named above and may contain confidential and/or legally privileged information. Any unauthorized review, use, disclosure,
or distribution of this communication is expressly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and
destroy any and all copies of the original message.

-----Original Message-----

From: Celeste Dunn <celestemdunnpic@gmail.com>

To: Barney Whitesman <secretarywhitesman@aol.com>:; Rhonda Stowers <rstowers@plunkettcooney.com>
Sent: Mon, Mar 1, 2021 1:57 pm

Subject: 26f Report- with Dunn changes

Dear counselors,

Attached please find my changes to the 26f disclosures. | can accept all changes and file the document,
please advise otherwise.

Mr. Whitesman- | don’t have any disclosures from you and yet your proposal has that disclosures were
provided- was that a typo or did you put something in the mail that | didn’t receive? Please advise.

Given what has transpired, | believe more time will be needed for discovery and cut off dates- | noted that
accordingly.

Thank you,
Celeste Dunn

https://mail.aol.com/webmail-std/en-us/PrintMessage 2/2
mee" Case 2:20-cv-13014-GAD-DRG ECF No. 58: 3°9ss{§@ B47 Filed 03/17/21 Page 6 of 6

From: secretarywhitesman@aol.com,
To: celestemdunnplc@gmail.com, secretarywhitesman@aol.com,
Ce: rstowers@plunkettcooney.com,
Subject: Re: Deposition dates
Date: Tue, Mar 9, 2021 10:44 am

 

Dear Ms. Dunn:

Please advise as to the date of your surgery and forthwith provide potential dates for Mr. Sanders' deposition prior to and
after that date. I do not view the Fifth Amendment as a problem. He can either assert the Fifth Amendment during

deposition or waive it.

Please also forthwith sign and return the Rule 26 report which I revised to include your positions. I did not red line so you
will have to read. However, I tried to separate our positions by stating, "Plaintiff says," "Genesee County Defendants say,"
etc. My recollection is that I tried to use your wording for your position verbatim. I may have deleted something no longer
applicable. I think you will find it fair and neutrally drafted.

With thanks,
Barney Whitesman

Barney R. Whitesman
Lawyer

1121 S. Grand Traverse
Flint, MI,

(810) 239-1430

(616) 430-1778
www.whitesman.com

 

Confidentiality Notice: The information contained in this electronic message is intended only for the personal and confidential use of the designated recipients
named above and may contain confidential and/or legally privileged information. Any unauthorized review, use, disclosure, or distribution of this communication
is expressly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy any and all copies of the original message.

-----Original Message-—--

From: Celeste Dunn <celestemdunnplc@gmail.com>
To: Barney Whitesman <secretarywhitesman@aol.com>
Cc: Stowers, Rhonda <rstowers@plunkettcooney.com>
Sent: Fri, Mar 5, 2021 3:25 pm

Subject: Deposition dates

Dear Mr. Whitesman,

You have requested potential deposition dates for Mr. Sanders. | am currently waiting for Judge Drain’s decision on the
reconsideration due to the many Fifth Amendment issues that may arise. However, if you want to get something on the
books, obviously the depositions of Mr. Minto, Ms. Lopez, Ms. McCallum, Ms, McLaren, Mr. Leyton, etc. need to be
scheduled as well. | have a surgery scheduled that puts me out at least two weeks with no appreciable work involved and
my late April is already quite full. Thus, | think our best bet is May/June. | can circulate some dates.

Very Truly Yours,
Celeste Dunn

Celeste M. Dunn, PLC
Celeste M. Dunn, Esq.
P.O. Box 230
Clarkston, MI 48347
(248) 701-3467

https://mail.aol.com/webmail-std/en-us/PrintMessage 1/2
